Citation Nr: 1722435	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  A chronic right knee disability was not shown in service or for many years thereafter and is not shown to be related to service.  

2.  A low back disability was not shown in service or for many years thereafter and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in July 2010.    

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and pertinent post-service medical records are associated with the claims file.  The Board notes that in a May 2012 letter, a private internist indicated that the Veteran had been seen for an orthopedic consultation at the offices of another orthopedic physician, Dr. C, and recommended that records from Dr. C be obtained, including this consultation report.  However, subsequent to receiving adequate VCAA notice, the Veteran did not provide an appropriate release of information to allow VA to request these records from Dr. C and has not affirmatively submitted copies of the records to VA.  Given that the duty to assist is not a one way street (See Wood v. Derwinski, 1 Vet. App. 190 (1991), the Board finds that VA has met its assistance obligations in relation to these records.  38 C.F.R. § 3.159(c)(1)(i).   

VA has also provided an October 2010 medical examination in relation to the claim for service connection for right knee disability.  The examination included review of the claims file, a specific physical examination and specific etiological opinions with appropriate, accompanying rationale.  Consequently, the examination is deemed to be adequate.   

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim for service connection for low back disability.  38 C.F.R. § 3.159(c)(4).  As explained in the analysis below, the evidence does not establish that the Veteran suffered any event, injury or disease in service involving his low back.  Consequently, a VA examination in relation to this claim is not necessary.  38 C.F.R. § 3.159(c)(4)(B).     

There is no indication of additional existing evidence that is necessary for a fair adjudication of the instant claims on appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that in April 1978, he was noted to have pain in his right knee for the past week after being kicked in the lateral aspect of the joint.  He was also noted to have 1+ capsular effusion.  The diagnosis was contusion with secondary capsular effusion and the prescribed treatment was quadriceps rehabilitation with the goal of increasing active range of motion and strength and reducing pain.  An April 1978 X-ray of the knee soon after the Veteran incurred the contusion was negative.  Also, in February 1984 the Veteran was noted to have bruised/skinned one of his knees playing basketball.  Additionally, he was noted to have a shallow cut and the wound was cleaned and dressed.  He was also advised to report to the aid station the following morning for a dressing change.  At the Veteran's January 1986 separation examination the spine and the lower extremities were both found to be normal.  On his January 1986 report of medical history at separation, the Veteran reported that he had never had problems with a trick or locked knee, arthritis, rheumatism or bursitis, bone, joint or other deformity, lameness or recurrent back pain.  Additionally, in January 1986, about the same time as his separation examination, the Veteran was seen by medical personnel after he was involved in an accident the previous day where the motor vehicle he was traveling in rolled over.  The Veteran complained of left side pain, stiffness and pain to the left side of the sternum with anterior flexion of his head.  There was no indication of any injury to the lower back.  The diagnoses were cervical strain and costal chondritis.  

A February 2009 private medical record indicates that the Veteran experienced a motor vehicle accident.  He was noted to have been ambulatory at the scene but was transported by stretcher to an emergency room where a CT scan of the skull and brain was performed, which was normal.  

At an October 2010 VA right knee examination, the Veteran described gradual onset of right knee pain.  He correlated its onset to rigorous training and work activities.  He indicated that he had experienced an episodic course of knee pain since onset with increasing intensity and frequency of exacerbation.  He denied a history of surgery, fracture, injection or immobilization.  Physical examination of the right knee showed crepitation, subpatellar tenderness and medial joint line tenderness.  Range of motion was 0 degrees extension to 125 degrees flexion with pain following repetitive motion.  X-ray of the right knee showed marked degenerative changes with loss of joint space noted in the medial and lateral compartments of the knee.  There was no joint effusion.  The diagnostic impression was marked degenerative changes with loss of joint space.  The examiner diagnosed the Veteran with osteoarthritis of the right knee.  

The examiner opined that the Veteran's right knee condition was less likely than not caused by or a result of his military service.  The examiner reasoned that the service treatment records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's knee such as internal derangement fracture or dislocation.  Thus, in the absence of such findings, a post traumatic or chronic inflammatory process was less likely than not.   Moreover the examiner indicated that the Veteran was on active duty for less than 10 years. Thus any microtrauma the Veteran sustained during active duty even in the aggregate would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process since the pertinent medical literature suggested exposure of a 10 year duration as the threshold value.  
 
At a September 2011 private medical visit, the Veteran reported bilateral knee pain that he thought occurred or was attributable to his military service.  The evaluating physician indicated that he was not quite sure when an injury occurred, but noted that the Veteran thought the knee pain was associated with service.  Physical examination showed crepitus and clicking of the knees bilaterally.  The Veteran was diagnosed as having bilateral knee pain, probably arthritis and musculoskeletal back pain, strain/sprain.  

At a subsequent December 2011 follow-up visit, the Veteran again reported bilateral knee pain, right greater than left.  Physical examination of the back showed thoracic kyphosis, loss of lordotic curve but no spinal tenderness.  Examination of the knees showed 1-2+ pitting edema.  The examining physician noted that the Veteran had bilateral knee pain that might be secondary to trauma in the past, which could have triggered osteoarthritis.  The physician also again diagnosed the Veteran with musculoskeletal back pain/strain.  

In a May 2012 letter, a private physician noted that the Veteran had been a patient of his since August 2007.  The physician indicated that the Veteran had intermittently complained of right knee pain and back pain and had reported that this pain began in service and had continued to the present day.  The physician noted that he was unaware of the cause of the Veteran's pain but that there was definitely osteoarthritis of the knee and also intermittent back pain.  The physician commented that the diagnosis of arthritis did not establish the origin of the disability, it only "confirms results."  The physician also indicated that arthritis could be induced by trauma in the knee and the back.  Additionally, the physician noted that it would be prudent for VA to obtain records from a Dr. C as the Veteran had seen him for a consultation the previous year.  

A.  Service connection for right knee disability

The above summarized evidence shows that the Veteran did experience some level of right knee injury during service.  However, at his January 1986 separation examination, the lower extremities were found to be normal with no knee pathology noted.  Similarly, on his January 1986 report of medical history at separation, the Veteran reported that he had never had problems with a trick or locked knee, arthritis, rheumatism or bursitis, bone, joint or other deformity or lameness and did not affirmatively report that he was otherwise experiencing any current problems with his right knee.  Additionally, although it appears that the Veteran's January 1986 automobile accident may have occurred the day after his separation examination, there is no indication that he injured his right knee in any way during the accident, nor has the Veteran made any such allegation.  Accordingly, the medical evidence does not show that the Veteran incurred any chronic right knee disability during service.  

Post-service, there is then no medical evidence of knee problems any earlier than the October 2010 VA knee examination, which took place seven months after the Veteran initially filed his claim for service connection.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the May 2010 VA examiner, after reviewing the claims file and examining the Veteran, specifically found that the Veteran's right knee condition was less likely than not caused by or a result of his military service.  The examiner supported this opinion with an adequate rationale, reasoning that the service treatment records did not show findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's knee, thus making a post traumatic or chronic inflammatory process less likely than not.   Also, the Veteran was on active duty for less than 10 years. Thus, according to the medical literature, any microtrauma sustained during active duty, even in the aggregate would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process.  

The Board notes that there is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the Veteran's current right knee disability is related to service).  In this regard, in the May 2012 letter, the private physician did note that the diagnosis of arthritis could be induced by trauma but also indicated that the diagnosis did not establish the origin of the disability and that he was unaware of the cause of the Veteran's pain.  Thus, the physician did not make any specific link between the Veteran's current right knee disability and military service, and at most merely suggested that the current arthritis could potentially be linked to trauma that may have occurred in service.  Consequently, the opinion cannot be considered probative in relation to whether a nexus exists between the Veteran's current right knee disability and his military service.  See e.g. Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.

The Veteran appears to be asserting that his current right knee disability actually began in service and has continued up until the present, at least on an intermittent basis.  However, as mentioned above, the Veteran did not report experiencing any current or recurrent knee problems on his January 1986 report of medical history at separation; the January 1986 separation examination showed normal lower extremities, with no knee pathology noted; and there was no indication of any knee problems on the January 1986 medical report, which followed the Veteran's motor vehicle accident.  The Board presumes that had the Veteran experienced an episodic course of knee pain subsequent to his April 1978 contusion with effusion and February 1984 bruised/skinned knee, he would have reported having this episodic problem in some form or fashion on his January 1986 report of medical history at separation and/or at some other point between April 1978 and January 1986.  Thus, in the absence of any such report, the Board does not find credible the Veteran's assertion of onset of right knee disability during service with continuity of symptomatology thereafter.  Instead, the Board credits the medical history indicated by the service treatment records and the post-service medical records (i.e. isolated knee problems occurring in April 1978 and February 1984 but no chronic knee disability shown in service or for many years thereafter).  
 
Further, to the extent that the Veteran is alleging that his current knee disability is otherwise related to military service (i.e. based on a process other than continuity of symptomatology), as a layperson with no demonstrated expertise concerning the etiology of knee disability, such an allegation cannot be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, a chronic right knee disability, including arthritis, was not shown in service or for many years thereafter and the weight of the evidence is against a finding that the Veteran's current right knee disability is otherwise related to service.  Accordingly, service connection for right knee disability on a direct or presumptive basis is not warranted.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

B.  Service Connection for low back disability

As alluded to above, the Veteran's service treatment records do not show any findings or complaints of low back pathology.  On his January 1986 separation examination, the spine was found to be normal and on his January 1986 report of medical history at separation, the Veteran reported that he had not had recurrent back pain, arthritis, rheumatism, bursitis or bone, joint or other deformity.  Additionally, while the January 1986 treatment report following the Veteran's auto accident did show a cervical (i.e. neck) strain, there is no indication of any injury to the Veteran's lower back.  

Post-service, the earliest medical evidence of low back pathology is the private medical evidence from 2011, approximately 25 years after service, showing musculoskeletal back pain, strain/sprain.  Once again, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no medical evidence of record tending to show that any current low back disability is otherwise related to service.  In this regard, while the May 2012 private physician noted that arthritis could be induced by trauma in the back, he did not affirmatively find that the Veteran's low back pathology was caused by any trauma in the military, instead indicating that he was unaware of the cause of the Veteran's pain.  Thus, at most the private physician's letter can be read as suggesting that the Veteran's current back disability could potentially be linked to trauma that may have occurred in service.  Consequently, the opinion cannot be considered probative in relation to whether a nexus actually exists between the Veteran's current low back disability and his military service.  See e.g. Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative. 

Moreover, to the extent the Veteran is alleging that he did experience low back pain and/or low back injury during service and that this low back problem has continued up until the present, the Board does not find such allegation credible.  In this regard, the service treatment records are entirely silent for complaints or findings of low back injury, pain or other pathology.  Given that the Veteran did seek medical evaluation and treatment for other pathology during service, including the right knee contusions and the cervical strain, the Board presumes that he also would have sought medical treatment for a low back injury or for any significant low back pain, had he experienced such injury or pathology.  Also, as noted, the Veteran specifically reported on his January 1986 report of medical history at separation that he had not had any history of recurrent low back pain and did not otherwise report any current low back pathology.  As this report was made contemporaneous to service and against the Veteran's interest in potentially receiving service-connected compensation, the Board credits it over a much later allegation of back problems beginning during service and continuing since that time.  As such an allegation of in-service low back pathology with continuity thereafter is not deemed credible and as the service treatment records do not show any manifestation of back pathology during service, as alluded to above, it is not established that the Veteran suffered a low back injury, event or disease during service.  Accordingly, a VA examination is not necessary in relation to this claim.  38 C.F.R. § 3.159(c)(4)(B).

Further, to the extent that the Veteran is alleging that his current low back disability is otherwise related to military service (i.e. based on a process other than continuity of symptomatology), as a layperson with no demonstrated expertise concerning the etiology of low back disability, such an allegation cannot be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, a low back disability, to include any arthritis, was not shown in service or for many years thereafter and the Veteran's current low back disability is not otherwise shown to be related to service.  Accordingly, service connection for low back disability on a direct or presumptive basis is not warranted.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.     



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


